Citation Nr: 0204587	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a disability rating in excess of 
20 percent for status post inferior capsular shift, right 
shoulder instability.

2.  Entitlement to a compensable disability rating for status 
post fracture of the left clavicle with residual deformity.

(The issue of entitlement to a compensable disability rating 
for status post fracture of the left clavicle with residual 
deformity will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February to June 1987 and 
active duty for training from June 13-27, 1992.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO granted 
service connection for the right shoulder disability and 
assigned a 20 percent rating for the disorder.  The veteran 
perfected an appeal of the assigned rating.

The Board is undertaking additional development on the issue 
of entitlement to a compensable disability rating for status 
post fracture of the left clavicle with residual deformity 
pursuant to authority granted in recently enacted 
regulations.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  From February 19, 1997, to May 4, 1999, status post 
inferior capsular shift, right shoulder instability was 
manifested by pain, reduced strength, crepitus, slight 
subluxation, range of motion to 165 degrees of abduction and 
130 degrees of flexion, and a tender and painful surgical 
scar.

3.  Effective May 4, 1999, status post inferior capsular 
shift, right shoulder instability is manifested by arthritic 
changes, pain, limited motion to 60 degrees of abduction and 
70 degrees of flexion, reduced strength, mild subluxation, 
and a tender and painful surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for the musculoskeletal manifestations of status 
post inferior capsular shift, right shoulder instability were 
not met prior to May 4, 1999.  Effective May 4, 1999, the 
criteria for a 30 percent disability rating for the 
musculoskeletal manifestations are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.20, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic 
Codes 5003, 5201, and 5202 (2001).

2.  Effective February 19, 1997, the criteria for a separate 
10 percent rating for a tender and painful surgical scar are 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804 (2001).





(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records indicate that while he 
was on active duty for training in June 1992 he fell off the 
back of a truck and injured his right shoulder.  Examination 
then revealed crepitus, pain with motion, and limited motion 
of the shoulder joint, which were assessed as a contusion.  
He continued to complain of pain, and his symptoms were later 
attributed to probable bursitis or a rotator cuff tear.

Records from the Great Lakes Naval Hospital disclose that the 
veteran was treated for post-traumatic instability of the 
right shoulder, including medication and physical therapy.  A 
computerized tomography (CT) arthrogram revealed a patulous 
capsule without evidence of a Bankhart's lesion.  The 
treatment failed to alleviate his symptoms, and in January 
1993 he underwent examination under anesthesia and a capsular 
shift for stabilization of right shoulder subluxation.  While 
under anesthesia the surgeon was able to subluxate the 
humeral head three-fourths of the way out of the shoulder 
joint.

Records related to the veteran's National Guard service show 
that he underwent an orthopedic evaluation in April 1996 on 
re-enlistment.  He then stated that he was free of right 
shoulder symptoms following the January 1993 surgery, and 
that the shoulder was stable.  Examination revealed normal 
contours of the shoulder, full range of motion in all planes, 
good strength, and no evidence of instability.  The veteran 
was able to demonstrate push-ups without difficulty, and the 
examining physician determined that he had normal functioning 
of the right shoulder.

During a June 1997 VA orthopedic examination the veteran 
complained of constant pain in the right shoulder.  He had 
difficulty raising the right arm or lifting heavy objects 
with the right arm.  On examination he did not appear to be 
in distress, and his posture was good with his head squarely 
on his shoulders.  There was no swelling or atrophy in the 
right shoulder, but there was evidence of a surgical scar 
that was tender to palpation.  The sulcus sign was positive, 
and the examiner described the strength in the right shoulder 
as poor due to pain.  The range of motion of the right 
shoulder was abduction to 165 degrees, forward flexion to 
130 degrees, external rotation to 60 degrees, and internal 
rotation to 65 degrees.  An X-ray study of the right shoulder 
failed to reveal any bony abnormality.  The examiner provided 
a diagnosis of status post right shoulder reconstruction with 
recurrent instability.

The veteran submitted an April 1998 medical report from R.P., 
M.D., which indicates that the veteran reported experiencing 
temporary relief of his right shoulder symptoms following the 
January 1993 surgery.  At the time of Dr. P.'s evaluation the 
veteran was unable to perform a throwing motion, and felt 
pain, grinding, and popping in the shoulder.  He denied 
having had a frank dislocation.  He was unable to sleep on 
the right shoulder due to pain.  He was then working as an 
emergency room technician.

On examination the veteran appeared very healthy.  There was 
a well-healed incision in the right axillary fold that was 
broadened and flat.  The shoulders were symmetric in 
appearance, with no evidence of atrophy.  The range of motion 
in forward flexion was full, with pain at the extreme.  
Lateral abduction was reduced by 10 degrees in comparison to 
the left.  External rotation was 60 degrees on the right, 
compared to 90 degrees on the left, and internal rotation was 
symmetric.  There was a very palpable crepitus while 
performing the range of motion, and the impingement sign was 
mildly positive.  There was also evidence of mild 
apprehension to anterior stress.  Dr. P. was able to discern 
slight subluxation of the joint, with the humeral head 
shifting approximately 50 percent out of the joint, but no 
actual dislocation.  Examination revealed no pain with 
resisted supination, that the motor and sensory functions of 
the hand were intact, and full range of motion of the elbow, 
wrist, and fingers.  Dr. P. found that the subluxation 
pattern was not severe.

According to medical records from the Oakwood Hospital, the 
veteran complained of pain in the right shoulder following a 
motor vehicle accident in April 1998.  His complaints were 
then assessed as a shoulder contusion.

The RO provided the veteran an additional VA orthopedic 
examination in May 1999.  He then reported having constant 
pain and limited motion in the right shoulder, with the 
inability to raise the arm above shoulder level.  Pain 
medication gave him only limited relief.  Examination 
revealed a 12 by one centimeter scar on the anterior surface 
of the right shoulder, with diffuse tenderness about the 
shoulder.  Any attempt to move the shoulder caused 
excruciating pain.  Abduction was possible to 60 degrees, 
flexion to 70 degrees, adduction to 10 degrees, extension to 
25 degrees, external rotation to 90 degrees, and internal 
rotation to 10 degrees.  An X-ray study of the right shoulder 
revealed minimal arthritic changes.  The examination resulted 
in a diagnosis of painful right shoulder with marked 
limitation of motion and minimal osteoarthritic changes.

VA treatment records disclose that in August 1999 the veteran 
reported being unable to move the right shoulder due to pain.  
He thought he might have twisted the shoulder by moving in 
bed, and denied any other recent trauma.  He did not think 
that the shoulder was dislocated, because he was able to feel 
when that occurred.  Examination revealed no swelling, 
erythema, or neurovascular abnormalities.  On range of motion 
the veteran was unable to elevate the shoulder more than 
90 degrees due to pain.  An X-ray study was unremarkable, and 
the veteran was given pain medication.  

The veteran submitted a September 1999 document from his 
National Guard unit showing that he was given a permanent 
profile due to right shoulder instability and weakness 
secondary to a rotator cuff tear and subsequent repair.  He 
also submitted a notice showing that he had been denied 
employment as a firefighter in September 1999 due to being 
color blind and having limited function of the right 
shoulder.

According to the VA treatment records, in October 1999 the 
veteran continued to complain of pain in the right shoulder 
with activity, such as lifting or reaching behind the back.  
The range of motion of the shoulder was then 20 degrees of 
external rotation, compared to 35 degrees on the left; 
internal rotation to placement of the hand on the iliac 
crest, compared to placement at the T5 vertebra on the left; 
and abduction limited to 90 degrees due to pain.  There was 
decreased sensation in the lateral shoulder, muscle strength 
was 4/5, and the veteran was unable to lift with the shoulder 
due to pain.

In conjunction with a March 2001 VA orthopedic examination 
the veteran complained of increasing pain in the right 
shoulder with activity and the inability to properly move the 
shoulder.  He had difficulty lifting weights, weather changes 
affected his symptoms, and his sleep was disturbed due to 
shoulder pain.  On examination the contours of the right 
shoulder were normal, but it was in a mild drooping position 
with some atrophy of the deltoid muscle.  Muscle tone was 
good, without spasm.  On active range of motion the veteran 
was able to abduct the shoulder to 85 degrees without pain, 
and to 140 degrees with pain.  Forward flexion was to 
80 degrees without pain, and to 120 degrees with pain.  
External rotation was limited to 75 degrees due to pain, and 
internal rotation was limited to 65 degrees.  The examiner 
described the strength of the shoulder against resistance as 
weak due to pain, and grip strength was also weak.  The 
apprehension and sulcus signs were positive, and the examiner 
found that during the range of motion the humeral head 
appeared to be sliding downwards against the glenoid rim.  An 
X-ray study then showed mild subluxation of the joint, and a 
magnetic resonance image (MRI) revealed minimal degenerative 
changes in the acromioclavicular joint.

The examiner assessed the findings as objective evidence of 
painful motion as described; and no evidence of ankylosis or 
other deformity, other than postural.  The examiner found 
that the right shoulder disability would likely affect the 
veteran's activities of daily living, due to pain with 
movement of the shoulder beyond tolerance.  The examiner also 
found that repeated use of the shoulder would likely result 
in some weakening and incoordination, but any further loss in 
the range of motion could not be documented.  The examiner 
further found that there was evidence of persistent 
subluxation, based on the clinical findings.

The veteran presented a March 2001 report from William A. 
Athens, Jr., D.O., documenting his complaints of pain, 
primarily with overhead activity, limited motion, and 
weakness in the right shoulder.  The active range of motion 
was abduction to 90 degrees, forward elevation to 
100 degrees, external rotation to 60 degrees, and internal 
rotation to normal limits.  There was a positive impingement 
sign in the right shoulder, and a positive Hawkins sign.  
There was weakness with forward elevation and external 
rotation of -4/5, compared to 5/5 on the left.  Dr. Athens 
found no evidence of instability, with a negative clunk and 
relocation test, a negative sulcus sign, and no evidence of 
abnormal posterior translation of the shoulder.  The 
physician referenced X-ray studies provided by the veteran 
that showed no bony abnormalities.  He provided a diagnosis 
of capsular contracture of the right shoulder with 
impingement syndrome, with no evidence of instability.  He 
also estimated the loss of the normal overhead range of 
motion as 40-50 percent.

The veteran presented testimony before the undersigned in 
December 2001, at which time he stated that he experienced 
constant pain in the right shoulder, which he described as an 
eight on a scale of one to 10.  The pain became worse with 
weather changes and activity.  He had been working as an 
emergency medical technician, but was changing his employment 
to become a security guard because his shoulder prevented him 
from being able to perform his duties.  He stated that he was 
no longer able to work out or participate in sport 
activities.  He had to use his left arm for overhead 
activities, and slept on the right shoulder in order to keep 
it from popping out of joint.  He had a lot of crepitus in 
the shoulder, and it moved out of joint.  He also described 
the surgical scar on his right shoulder as painful to touch.  
He testified that he used the right upper extremity for 
writing, because he was right-handed.  He also testified that 
he had been denied many jobs because of the shoulder injury.  
He was still in the National Guard, but had been given a 
permanent profile to limit the use of the shoulder.


Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence were revised 
following the initiation of his claim.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The changes in the regulations are effective 
November 9, 2000, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and apply to all claims filed on or after 
November 9, 2000, or filed previously but not yet final as of 
that date.  Holliday v. Principi, 14 Vet. App. 282-83 (2001), 
mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, (U.S. Vet. App. 
May 24, 2001) (per curiam) (en banc); VAOPGCPREC 11-00.  
Because the veteran had appealed the RO's November 1998 
decision it was not final on November 9, 2000, and the 
provisions of the revised regulation pertain to the veteran's 
claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April and June 2000.  The RO 
provided the veteran a statement of the case in February 1999 
and supplemental statements of the case in November 2000, May 
2001, and June 2001.  In those documents the RO informed the 
veteran of the regulatory requirements pertaining to the 
disability rating to be assigned, and the rationale for not 
assigning a higher rating.  The veteran's representative has 
been provided the claims file for review on multiple 
occasions, and submitted additional evidence in support of 
the veteran's appeal.  The RO notified the veteran that his 
appeal was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

The RO has obtained the VA, service department, and private 
treatment records designated by the veteran, and provided him 
VA medical examinations in June 1997, May 1999, and March 
2001.  The veteran provided testimony before the undersigned 
in December 2001, and has not indicated the existence of any 
other evidence that is relevant to his appeal.  Based on the 
development that has been completed, the Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's appeal and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claim.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

Assigned Rating

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in November 
1998.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent rating 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 for other impairment of the humerus 
provides an 80 percent rating for loss of the head of the 
humerus (flail shoulder) in the major extremity, and a 
70 percent rating if in the minor extremity.  A 60 percent 
rating applies for non-union of the humerus (false flail 
joint) in the major extremity, and a 50 percent rating if in 
the minor extremity.  The diagnostic code provides a 
50 percent rating for fibrous union of the humerus in the 
major extremity, and a 40 percent rating if in the minor 
extremity.  The ratings for recurrent dislocation of the 
scapulohumeral joint are dependent on the frequency of 
dislocations.  With frequent episodes and guarding of all arm 
movements, a 30 percent rating applies for the major 
extremity and a 20 percent rating for the minor extremity.  
With infrequent episodes and guarding of movement only at 
shoulder level, a 20 percent rating applies for either 
extremity.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 4.3.

Analysis

From the initiation of the veteran's claim in February 1997 
to May 1999, the musculoskeletal manifestations of the right 
shoulder disability consisted of pain, reduced strength due 
to pain, crepitus, slight subluxation of the joint, and range 
of motion to 165 degrees of abduction and 130 degrees of 
flexion, with pain only at the extremes of motion.  The 
normal range of motion of the shoulder is to 180 degrees of 
abduction and forward flexion, with shoulder level being 
90 degrees.  38 C.F.R. § 4.71, Plate I.

With the grant of service connection in November 1998, the RO 
evaluated the right shoulder disability as analogous to 
dislocation of the scapulohumeral joint under Diagnostic Code 
5202.  Under that diagnostic code, a rating in excess of 
20 percent is applicable if the disorder is manifested by 
frequent episodes and guarding of all arm movements.  The 
examiner in April 1996 had found normal functioning of the 
right shoulder.  The examiner in June 1997 included recurrent 
instability in the diagnosis, but did not document any actual 
instability in the examination.  Dr. P. was able to subluxate 
the joint by 50 percent, which he characterized as slight, 
but there was no actual dislocation.  The Board finds that 
slight subluxation does not equate to frequent episodes of 
dislocation.  The veteran also had difficulty raising the 
right arm above shoulder level and lifting heavy objects, but 
the evidence does not indicate that his use of the arm was 
otherwise significantly restricted.  The Board also finds 
that difficulty lifting heavy objects and raising the right 
arm to full flexion or abduction does not equate to guarding 
of all arm movements.  The Board has determined, therefore, 
that the criteria for a rating in excess of 20 percent based 
on the criteria shown in Diagnostic Code 5202 are not met.

Pursuant to Diagnostic Code 5201, a 30 percent rating applies 
to the major extremity if motion is limited to midway between 
the side and shoulder level, or 45 degrees.  38 C.F.R. 
§ 4.71, Plate I.  Neither abduction or forward flexion was 
limited to 45 degrees, including any limitation of motion due 
to pain.  The criteria for a rating in excess of 20 percent 
based on limitation of motion were not met, therefore, prior 
to May 1999.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In the absence 
of evidence showing that motion of the shoulder was limited 
to shoulder level, thereby supporting a 20 percent rating 
under Diagnostic Code 5201, the Board finds that the 
functional limitations due to pain, weakness, and limited 
motion are appropriately compensated by the 20 percent rating 
that has been assigned.

The evidence shows that effective with the VA examination 
that was performed May 4, 1999, the musculoskeletal 
manifestations of the right shoulder disability consisted of 
minimal arthritic changes, pain, limited motion to 60 degrees 
of abduction and 70 degrees of flexion due to pain, reduced 
strength, and mild subluxation.  Pursuant to Diagnostic Code 
5201, a 30 percent rating is applicable if motion of the arm 
is limited to midway between the side and shoulder level, or 
45 degrees.  None of the examinations resulted in the 
conclusion that the motion of the arm was limited to 
45 degrees.  The evidence does show, however, that effective 
May 4, 1999, motion of the arm was generally limited to 
shoulder level or below, thereby supporting the 20 percent 
rating that has been assigned.  In addition to the limited 
motion, the symptoms of the right shoulder disorder include 
pain, reduced strength, and incoordination due to 
subluxation.  Spurgeon, 10 Vet. App. at 194.  The Board finds 
that the documented limitation of motion and additional 
functional limitations are the equivalent of limited motion 
of the arm to midway between the side and shoulder level, and 
that effective May 4, 1999, the criteria for a 30 percent 
rating are met.  Fenderson, 12 Vet. App. at 119.

A 40 percent rating is applicable if motion of the arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The evidence does not indicate that 
motion of the right arm is limited to 25 degrees from the 
side.  The veteran is able to move the arm to 60 degrees of 
abduction and 70 degrees of flexion, and the additional 
functional limitations do not prevent him from being able to 
use the right arm for activities that do not require heavy 
lifting or using the arm overhead, to be equivalent to 
limitation of motion to 25 degrees from the side.  The Board 
finds, therefore, that the criteria for a rating in excess of 
30 percent based on the musculoskeletal manifestations are 
not met.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992) (in granting an increased rating, the Board must 
explain why a higher rating is not warranted).

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
30 percent rating is being assigned for the right shoulder 
disorder under Diagnostic Code 5201.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

A disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5201.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for the right 
shoulder. 

In addition to the musculoskeletal manifestations of the 
disorder, the examiner in June 1997 found that the January 
1993 surgery had resulted in a tender and painful surgical 
scar.  The veteran testified in December 2001 that the scar 
continued to be painful to the touch.  Diagnostic Code 7804 
provides a 10 percent evaluation for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118.  The Board finds, therefore, that in addition to the 
30 percent rating assigned above, and effective with the date 
of the veteran's claim on February 19, 1997, the evidence 
supports the assignment of a 10 percent rating for the tender 
and painful surgical scar.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that since his claim was initiated 
in February 1997 the veteran's service-connected right 
shoulder disorder has resulted in any hospitalizations.  The 
veteran testified that he had lost many employment 
opportunities due to the right shoulder impairment, and that 
he was changing jobs because he was unable to perform the 
lifting required by his current employment.  He has, however, 
maintained employment within the limitations imposed by the 
impairment.  The disability ratings that have been assigned 
are based on a significant impact on his earning capacity.  
38 C.F.R. § 4.1.  The evidence does not indicate that the 
affect on the veteran's employment is greater than that 
contemplated by those ratings.  In other words, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).








(continued on next page)

ORDER

A 30 percent disability rating for status post inferior 
capsular shift, right shoulder instability, is assigned 
effective May 4, 1999, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

In addition to the 30 percent rating, a 10 percent rating is 
assigned effective February 19, 1997, for the surgical scar, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

